
	

113 HR 2631 IH: Visa Overstay Enforcement Act of 2013
U.S. House of Representatives
2013-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2631
		IN THE HOUSE OF REPRESENTATIVES
		
			July 9, 2013
			Mr. Barletta
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committee on
			 Homeland Security, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Immigration and Nationality Act to
		  criminalize unlawful presence.
	
	
		1.Short titleThis Act may be cited as the
			 Visa Overstay Enforcement Act of
			 2013.
		2.Unlawful presence
			 criminalizedThe Immigration
			 and Nationality Act is amended by inserting after section 274D the
			 following:
			
				274E.Unlawful
				presence
					(a)In
				generalExcept as provided in
				subsection (b), any alien who is unlawfully present in the United States for a
				period of 30 consecutive days shall be punished—
						(1)in the case of a
				first offense, as felony, by a fine of not more than $10,000 or by imprisonment
				for not more than 1 year, or both; and
						(2)in the case of a subsequent offense, as a
				felony, by a fine of not more than $15,000 or by imprisonment for not more than
				5 years, or both.
						(b)ExceptionIf the Secretary of Homeland Security
				determines that because of illness or any other extenuating circumstance the
				alien has been unlawfully present, the alien shall not be subject to the
				penalties under subsection (a).
					(c)Limitation on
				reentry
						(1)First
				offendersAny alien convicted
				of a violation of subsection (a)(1)—
							(A)may not be
				admitted to the United States for a period of 5 years, beginning on the date of
				the conviction; and
							(B)may not be granted a visa for a period of
				10 years, beginning on the date of the conviction.
							(2)Subsequent
				offensesAny alien convicted of a violation of subsection
				(a)(2)—
							(A)may not be admitted to the United States;
				and
							(B)may not be granted a
				visa.
							.
		3.Biometric Entry
			 and Exit system
			(a)In
			 generalNot later than 90
			 days after the date of the enactment of this Act, the Secretary of Homeland
			 Security shall submit to the appropriate congressional committees a plan to
			 implement, immediately, a biometric exit capability using a person’s
			 fingerprints at all land, sea, and air ports of entry under the US–VISIT
			 program, in accordance with the Enhanced Security and Visa Entry Reform Act of
			 2002 (Public Law 107–73).
			(b)Contents of
			 planThe Secretary of
			 Homeland Security shall include the following requirements when developing the
			 biometric plan:
				(1)Leveraging of all biometric
			 technologies.
				(2)Utilization of
			 biometric technologies used by the United States Government in Iraq and
			 Afghanistan.
				(3)Establish
			 collaborative relationships with airports and the airlines.
				(4)Allow for reliable
			 reporting of visa overstay rates.
				(5)Coordination of
			 databases across the United States Government including all databases
			 maintained by the Department of Homeland Security, the Department of Justice,
			 and the Department of State.
				(6)Assessment of
			 operational and funding requirements of Department of Homeland Security
			 components, specifically U.S. Border Patrol, U.S. Customs and Border Protection
			 and U.S. Immigration and Customs Enforcement.
				(7)Not later than 30
			 days after the date of enactment of this Act, the Secretary shall establish
			 plans for establishing a pilot biometric exit project at a minimum of two land
			 ports of entry at the U.S.-Canada border and a minimum of four land ports of
			 entry at the U.S.-Mexico border.
				(c)Biometric entry
			 and exit data system
				(1)AirportsNot later than 1 year after the date of
			 enactment of this Act, the Secretary of Homeland Security shall establish the
			 biometric entry and exit data system required by section 7208 of the
			 Intelligence Reform and Terrorism Prevention Act of 2004 (8 U.S.C. 1365b) at
			 each airport that is a port of entry to the United States.
				(2)All ports of
			 entryNot later than 2 years after the date of enactment of this
			 Act, the Secretary of Homeland Security shall establish the biometric entry and
			 exit data system required by section 7208 of the Intelligence Reform and
			 Terrorism Prevention Act of 2004 (8 U.S.C. 1365b) at all ports of entry to the
			 United States.
				
